Citation Nr: 1549548	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  13-31 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a pelvis disorder.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for spina bifida occulta.

3. Entitlement to service connection for a pelvis disability, to include as secondary to a service-connected back disability.

4. Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected back disability.

5. Entitlement to an effective date prior to March 29, 2011 for the grant of service connection for lumbosacral strain.


REPRESENTATION

Veteran represented by:	James G. Fausone, Esq.


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1997 to August 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In July 2014, the Veteran was notified of a June 2014 rating decision in which the RO granted entitlement to service connection for lumbosacral strain, rated as 10 percent disabling.  In July 2015, VA received a notice of disagreement with the initial rating assigned.  In November 2015, the RO issued a statement of the case in response to the timely notice of disagreement, and denied entitlement to an increased initial disability rating for the service-connected lumbosacral strain.  To date, a substantive appeal has not been received, and accordingly, that issue is not currently before the Board.  

This is a paperless appeal located on the Veterans Benefits Management System.  Documents contained on the Virtual VA paperless claims processing system include an April 2014 VA examination report, and VA treatment records from the Benton Harbor Community Based Outpatient Clinic dated October 2007 to February 2012; other documents are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.

The issue of entitlement to service connection for bilateral lower extremity radiculopathy, to include as secondary to a service-connected back disability, has been raised by the record in a July 2015 notice of disagreement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See also October 2015 attorney brief.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for a pelvis disability and for a cervical spine disability, and entitlement to an effective date prior to March 29, 2011 for the grant of service connection for lumbosacral strain are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. A March 2003 Board decision denied entitlement to service connection for a pelvis disorder based on the determination that the evidence of record did not show the Veteran currently suffered from a disorder of the pelvis.

2. A March 2003 Board decision denied entitlement to service connection for spina bifida occulta based on the determinations that spina bifida occulta is a congenital defect, and the evidence of record did not show that there was any additional spina bifida disability that resulted from a superimposed injury or disease that occurred during service.

3. The Veteran did not appeal the March 2003 Board decision.

4. Since the March 2003 Board decision, service connection was granted for a back disability in a June 2014 rating decision.

5. Since the March 2003 Board decision, the Veteran has submitted private treatment records which diagnose pelvic pain, and include the Veteran's reports that she experiences pain from her whole back radiating down into her pelvis. 

6. Evidence received since the March 2003 Board decision does not raise a reasonable possibility of substantiating the claim of service connection for spina bifida occulta.


CONCLUSIONS OF LAW

1. The March 2003 Board decision, which denied the claims of entitlement to service connection for a pelvis disorder and for spina bifida occulta, became final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2015).

2. The additional evidence received since the March 2003 Board decision is new and material, and the claim of entitlement to service connection for a pelvis disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3. Evidence received since the March 2003 Board decision is not new and material, and therefore the claim of entitlement to service connection for spina bifida occulta may not be reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims held that with regard to matters that involve a request to reopen a previously denied claim for service connection based upon the receipt of new and material evidence, in addition to providing notice of the evidence and information that is necessary to establish entitlement to service connection, VA must first notify a claimant of the evidence and information that is necessary to reopen the claim.  To that end, the Court determined that in the context of a claim to reopen, the VCAA requires that VA must first review the bases for the prior denial of record, and then send a notice letter to the Veteran that explains the meaning of both "new" and "material" evidence, and also describes the particular type(s) of evidence necessary to substantiate any service connection elements that were found to be insufficiently shown at the time of the prior final VA denial.  Id.

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter dated in May 2011.  The Veteran was notified that her claims of entitlement to service connection for a pelvis disorder and for a back disorder had been previously denied, and that new and material evidence was needed to substantiate the claims to reopen, and described what would constitute such new and material evidence.  

As for the claim of entitlement to service connection for spina bifida occulta, the Board finds that no further notice is necessary in order to satisfy VA's duties to the Veteran under the VCAA.  Although the May 2011 letter did not fully explain the basis of the prior denial on the merits, the Board finds that the Veteran was aware of the basis for the previous denial and what evidence was necessary to substantiate her claim.  For example, the submissions by the Veteran and her representative demonstrate her understanding that the spina bifida occulta was denied based on the fact that it was a congenital defect.  See, e.g., September 2013 substantive appeal.  Under these circumstances, any defect in VA's VCAA notification actions are nonprejudical given the Veteran and her representative's actual and/or constructive knowledge of the information and evidence necessary to substantiate her claim.  See, e.g., Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds sub nom. Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (noting that the purpose of the VCAA notice requirement is not frustrated if, for example, the claimant has actual knowledge of what is needed or a reasonable person could be expected to understand what is needed).  

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  The Veteran's lay statements, service treatment records, VA treatment records, and identified private treatment records have been associated with the evidentiary record.  

Thus, with respect to the Veteran's claims, there is no additional development that needs to be undertaken or evidence that needs to be obtained.

Legal Criteria

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Analysis

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

	Pelvis Disorder

A March 2003 Board decision denied entitlement to service connection for a pelvis disorder based on the determination that the evidence of record did not show the Veteran currently suffered from a disorder of the pelvis.  The Veteran did not appeal the March 2003 Board decision.  As such, the March 2003 Board decision became final.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the final March 2003 Board decision, service connection was granted for a back disability in a June 2014 rating decision.  Further, the Veteran has submitted private treatment records which diagnose pelvic pain, and include the Veteran's reports that she experiences pain from her whole back radiating down into her pelvis.  See, e.g., November 2012 Dr. K.G.D. treatment note; August 2011 Dr. K.G.D. treatment note; December 2005 VA primary care outpatient note; April 2005 Dr. K.G.D. treatment note; October 2004 Dr. K.G.D. treatment note.  This evidence is new and material evidence because it was not of record at the time of the final Board decision in March 2003, and indicates that the Veteran may have a current pelvis disability manifested by chronic pain, which is related to her service-connected back disability.  

Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of entitlement to service connection for a pelvis disorder.

	Spina Bifida Occulta

Upon her January 1997 entrance examination, the Veteran's spine was listed as normal.  In an April 1998 service treatment record, the Veteran complained of back pain which radiated down both legs since a motor vehicle accident one week prior; the Veteran reported no previous injury.  Upon examination, the Veteran had mild tenderness of the lumbosacral spine, and spasm.  The physician assessed low back pain and strain, and radiation.  Upon a December 1999 primary care visit, the Veteran reported suffering with back pain for one year.  However, upon the Veteran's January 2000 Medical Examination Board examination, her spine was marked as normal.

In her November 2000 claim, the Veteran stated she was claiming service connection for back pain which began in April 1998.  

Upon VA examination in March 2001, the VA examiner stated that x-rays of the lumbosacral spine showed evidence of spina bifida occulta at the S1 level.  The examiner diagnosed spina bifida occulta at the S1 level, and stated it was developmental and not symptomatic.

A March 2003 Board decision denied entitlement to service connection for spina bifida occulta based on the determinations that spina bifida occulta is a congenital defect, and the evidence of record did not show that there was any additional spina bifida disability that resulted from a superimposed injury or disease that occurred during service.  The Veteran did not appeal the March 2003 Board decision.  As such, the March 2003 Board decision became final.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

For evidence to be new and material, it would have to tend to show that the Veteran now has additional disability due to an in-service disease or injury superimposed upon her congenital spina bifida occulta defect.

In her March 2011 claim, the Veteran stated she sought service connection for a spinal disability of her entire back.  With her claim, the Veteran submitted a February 2011 letter from Dr. K.G.D. of Michiana Spine, Sports & Occupational Rehab.  In this letter, Dr. K.G.D. noted the Veteran has been under his care since July 2003 for pain in her mid-back and shoulder area.  Dr. K.G.D. also stated, "There has been a report that the patient has a form of spina bifida occulta, and this does not appear to be a clinically significant finding, merely a normal variant given its location."

Treatment records received from Dr. K.G.D. include a June 2004 report of x-rays of the Veteran's lumbosacral spine.  No congenital anomalies were appreciated, and the impression was the lumbosacral spine was within normal limits.

The rest of the Veteran's private treatment records received since the March 2003 Board decision, as well as her VA treatment records, do not discuss the Veteran's spina bifida occulta.

On review of the evidence, the Board finds that the evidence received since March 2003 is new, but is not material to the claim, as nothing added to the record relates to the reason the claim was originally denied; i.e., nothing therein shows that the Veteran now has additional disability due to an in-service disease or injury superimposed upon her congenital defect of spina bifida occulta.  Instead, the June 2004 x-ray report does not confirm the Veteran even has a current diagnosis of spina bifida occult, and Dr. K.G.D.'s February 2011 letter indicates that any spina bifida occulta is not clinically significant.  Therefore, the new evidence does not indicate there is any additional disability.

The Board has considered the spina bifida occulta claim in light of Shade, 24 Vet. App. 110.  Although Shade asserts that a case must be reopened if any previously-unproven element of service connection is addressed, in this case the evidence received since March 2003 does not pertain to any element of service connection that was previously missing.  Accordingly, the circumstance cited by Shade is not applicable. 

Although the additional evidence constitutes new evidence, it is not material in that it does not show a possibility of substantiating the Veteran's claim.  Accordingly, the additional evidence received since March 2003 is not new and material, and the claim may not be reopened.  Until the Veteran meets her threshold burden of submitting new and material evidence sufficient to reopen her claim, the benefit of the doubt doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a pelvis disorder is reopened, and to this extent only, the appeal is granted.

As new and material evidence has not been received, reopening of the claim of service connection for spina bifida occulta is denied.
REMAND

Pelvis Disability 

The Veteran contends she has a current pelvis disability which began during her active duty service.  The Veteran's service treatment records confirm that she complained of pelvic pain beginning in October 1997, and then again in February 1999.  See also February 2000 Memorandum for President, D.C., Physical Evaluation Board.  Upon x-ray in February 1999, a minimal irregularity at the pubic symphysis was noted, however a March 1999 bone scan of the pelvis was normal.  A December 1999 orthopedic clinic note diagnosed osteitis pubis.  A January 2000 Medical Evaluation Board diagnosed chronic pelvic pain, and found the Veteran medically unacceptable for service.  A May 2000 Line of Duty Determination stated presumptive findings of in line of duty had been made in the case of the Veteran for the groin/hip pain she experience in August 1997, and for the recurring pain she experienced in February 1999.  In May 2000, a Physical Evaluation Board found the Veteran's medical condition of chronic pelvic pain prevented satisfactory performance of duty in her grade and primary specialty, and determined the Veteran should be separated with severance pay.

The Veteran's private and VA treatment records indicate the Veteran has complained of hip pain since her separation from active duty service.  See, e.g., November 2012 Dr. K.G.D. treatment note; August 2011 Dr. K.G.D. treatment note; May 2007 VA physician history and physical note; December 2005 VA primary care outpatient note; April 2005 Dr. K.G.D. treatment note; December 2004 Dr. B.C.H. consultation letter; August 2004 Dr. K.G.D. treatment note.  Further, the Veteran's treatment records diagnose pelvic pain, and include the Veteran's reports that she experiences pain from her whole back radiating down into her pelvis, and the Veteran contends her pelvic pain is related to her now service-connected back disability.  See, e.g., November 2012 Dr. K.G.D. treatment note; August 2011 Dr. K.G.D. treatment note; December 2005 VA primary care outpatient note; April 2005 Dr. K.G.D. treatment note; October 2004 Dr. K.G.D. treatment note.

Finally, the Board also notes that the Veteran's treatment records include a diagnosis of fibromyalgia, and indicate that the Veteran had pain with palpation to trigger points consistent with fibromyalgia, including her neck, back, shoulder blades, and hips.  See, e.g., May 2007 VA physician history and physical note.

VA is obliged to provide an examination when the record contains (1) competent evidence of a current disability (or persistent or recurrent symptoms of a disability), (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, but (4) there is insufficient competent medical evidence on file to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Accordingly, on remand the AOJ should afford the Veteran a VA examination to determine the nature and etiology of any current pelvis disability manifested by chronic pelvic pain, to include whether it is caused or aggravated by her service-connected back disability.

Prior to obtaining this examination, the AOJ should obtain any outstanding VA treatment records, and ask the Veteran to identify any outstanding relevant private treatment records.

Cervical Spine Disability

In her March 2011 claim, the Veteran stated she seeks service connection for a spinal disability of her entire back.  The Veteran's VA and private treatment records include multiple complaints since her discharge from active duty service of pain from the Veteran's neck down to her buttocks.  See, e.g., March 2008 VA physical medicine rehab consultation; November 2007 VA primary care consultation; June 2005 Dr. K.G.D. treatment note; December 2004 Dr. B.C.H. consultation letter; October 2004 Dr. K.G.D. treatment note; June 2004 Dr. M-B. treatment note; April 2002 Dr. M.-B. treatment note.  Further, a June 2004 x-ray of the cervical spine showed mild degenerative facet changes at the C7-T1 level bilaterally.  The Veteran also contends that her neck condition is aggravated by her now service-connected back disability.  See October 2015 representative statement.

Again, VA is obliged to provide an examination when the record contains (1) competent evidence of a current disability (or persistent or recurrent symptoms of a disability), (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, but (4) there is insufficient competent medical evidence on file to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Accordingly, on remand the AOJ should afford the Veteran a VA examination to determine the nature and etiology of any current cervical spine disability, to include whether it is caused or aggravated by the Veteran's service-connected back disability.

Earlier Effective Date

In July 2014, the Veteran was informed of the RO's June 2014 rating decision granting entitlement to service connection for lumbosacral strain, rated as 10 percent disabling, effective March 29, 2011.  In September 2014, the RO received a statement from the Veteran's representative in which he stated the Veteran disagreed with the evaluation and effective date assigned.  In November 2015, the RO issued a statement of the case, in which it denied entitlement to an increased initial disability rating for the service-connected lumbosacral strain.  However, it does not appear that the AOJ has provided the Veteran with a statement of the case in response to the timely notice of disagreement with the effective date assigned for the grant of service connection.

Because the notice of disagreement placed the issue in appellate status, the matter must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify any outstanding private treatment related to her neck and/or hips.  The AOJ should undertake appropriate development to obtain any outstanding private treatment records, to include any updated treatment records from Dr. B.C.H. and/or Dr. K.G.D.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and her representative of the status of her records, and give the Veteran the opportunity to obtain the records on her own.

2. The AOJ should obtain any outstanding VA treatment records.  All obtained records should be associated with the evidentiary record.

3. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of all current hip and cervical spine disabilities.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Please identify with specificity all hip (pelvis) and all cervical spine disabilities which are currently manifested, or which have been manifested at any time since March 2011.

The examiner should address the June 2004 x-ray of the cervical spine showing mild degenerative facet changes at the C7-T1 level bilaterally.

The examiner should specifically address the Veteran's continued complaints of pain in her hips as well as from her neck down to her buttocks.

The examiner should also specifically address the diagnosis in the Veteran's private and VA treatment records of fibromyalgia, as well as the May 2007 VA physician history and physical note stating the Veteran was tender to palpation at trigger points consistent with fibromyalgia identified as the neck, back, shoulder blades, elbows, knees, and hips.

b) For each hip (pelvis) and/or cervical spine diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the disability was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically address the Veteran's in-service treatment for complaints of hip and groin pain, the in-service diagnosis of osteitis pubis, and the Medical Evaluation Board findings of chronic pelvic pain incurred in the line of duty.

The examiner should also specifically address the Veteran's complaints of hip pain since active duty service, as evidenced in her private and VA treatment records.

The examiner should also specifically address the Veteran's complaints of pain from her neck down to her buttocks since active duty service, as evidenced in her private and VA treatment records.

c) For each hip (pelvis) and/or cervical spine diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the disability was caused by her service-connected lumbosacral strain disability?

The examiner should specifically address the Veteran's complaints in her private and VA treatment records of pain in her entire spine from her neck down to her buttocks, as well as into her hips, since her discharge from active duty service.

d) For each hip and/or cervical spine diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current hip and/or cervical spine disability is aggravated by her service-connected lumbosacral strain disability?

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report her symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

4. Issue a statement of the case, and notify the Veteran and her representative of her appellate rights, with respect to the issue of entitlement to an effective date prior to March 29, 2011 for the grant of service connection for lumbosacral strain.  The Veteran and her representative should be informed of the requirements to perfect an appeal with respect to the issue.  If the Veteran perfects an appeal, the AOJ should ensure that all indicated development is completed before the case is returned to the Board.

5. After the above development has been completed, readjudicate the claims of entitlement to service connection for a pelvic disability and for a cervical spine disability.  If any benefit sought remains denied, provide the Veteran and her representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 


______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


